Title: To John Adams from Thomas Digges, 20 March 1782
From: Digges, Thomas
To: Adams, John



Hotel First BibleWednesy night 10 oClock 20 March 1782
Sir

I am just arrivd here from London, and instead of personally waiting upon You I make so free as to send a messenger with this and its inclosure together with a few late News Papers.
I have a matter of publick moment to mention to You; As well as to speak to a private affair of consequence to myself which will I think lead me in a very few days to Dr. F at Paris. My present purpose is to beg for half an hours conversation with You. I am at present, and shall be for tomorrow, totally unknown in the Hotel, a line directed for me, or any message to the Gentn who arrivd this night and lodges in the Room No 10 will be duly attended to.

I am with Great Respect Sir Your very Ob Servt 
T. Digges

